--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.01
 
 
WORTHINGTON ENERGY, INC.
SUBSCRIPTION AGREEMENT
What Happened
 
THIS SUBSCRIPTION AGREEMENT is made as of this 2nd day of March, 2012 between
Worthington Energy, Inc., a Nevada corporation with its principal office located
at 220 Montgomery Street, Suite 1094, San Francisco, CA 94104 (the “Company”),
and What Happened (the “Subscriber”).
 
Subscriber hereby subscribes for and agrees to purchase from the Company an
unregistered (restricted) Convertible Unsecured Note in the amount of $10,000,
along with a Common Stock Purchase Warrant (together, the “Securities”) on the
terms set forth in the form of the Convertible Unsecured Note and Common Stock
Purchase Warrant provided to Subscriber. Funds in such amount will be wired to
the Company per instructions to be provided or will be represented by a check
delivered to the Company.
 
Subscriber acknowledges that the offering of the Securities has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) or
any state agency because it is intended to be a nonpublic offering exempt from
the registration requirements pursuant to Section 4(2) of the Securities Act of
1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder and
state securities laws.
 
Subscriber represents and warrants that Subscriber is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, as indicated by its responses to the Accredited Investor
Questionnaire included at the end of this Subscription Agreement. Subscriber
further represents and warrants that the information furnished in the
Questionnaire is accurate and complete in all material respects and that
Subscriber is able to bear the economic risk of any investment in the
Securities.
 
Subscriber represents that the Securities are being purchased for his, her, or
its own account for investment purposes only and not for distribution or resale
to others in contravention of the registration requirements of the Securities
Act.  The Subscriber agrees that Subscriber will not sell or otherwise transfer
the Securities unless they are registered under the Securities Act or unless an
exemption from such registration is available.
 
Subscriber acknowledges receipt, review, and consideration of the Risk Factors
involved with this investment as set out in Exhibit A Risk Factors delivered to
Subscriber and recognizes that the investment in the Securities involves a high
degree of risk in that:  (a) an investment in the Company is highly speculative
and only investors who can afford the loss of their entire investment should
consider investing in the Company and the Securities; (b) transferability of the
Securities is limited; and (c) the Company may require substantial additional
funds to operate its business.
 
Subscriber acknowledges that he, she, or it has prior investment experience,
including investment in non-listed and non-registered Securities and is familiar
with the SEC’s website at www.sec.gov where Subscriber has reviewed and can
review detailed information on the Company in the Search for Company Filings
section.
 
This agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement; provided that a facsimile
or PDF-formatted signature shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF-formatted signature.
 
(signature page follows)


 
 

--------------------------------------------------------------------------------

 


Amount of Investment: $10,000.00







       
Signature
 
Signature (if purchasing jointly)
                 
What Happened
 
 
 
Name Typed or Printed
 
Name Typed or Printed
                 
Title (if Subscriber is an Entity)
 
Title (if Subscriber is an Entity)
                 
Entity Name (if applicable)
 
Entity Name (if applicable
          
One Market Street, 34th Floor
     
Address
 
Address
         
San Francisco, CA 94105
     
City, State and Zip Code
 
City, State and Zip Code
                 
Telephone-Mobile
 
Telephone-Mobile
                 
Telephone-Residence
 
Telephone-Residence
                 
Facsimile-Business
 
Facsimile-Business
                 
Facsimile-Residence
 
Facsimile-Residence
                 
Tax ID # or Social Security #
 
Tax ID # or Social Security #
         
Name in which Securities should be issued:
 
John Seeley
 



Dated:                      March 2, 2012


This Subscription Agreement is agreed to and accepted as of April 18, 2012.
 
 
WORTHINGTON ENERGY, INC.
   
 
By:____________________________________
   
 
Name: Charles F. Volk, Jr.
 
Title:  Chairman & CEO


 
2

--------------------------------------------------------------------------------

 

CONFIDENTIAL
ACCREDITED INVESTOR QUESTIONNAIRE
 
To:   Worthington Energy, Inc.
 
Subscriber represents and warrants that Subscriber is an ”accredited investor”
by virtue of responding affirmatively to at least one of the questions below
(check “yes” below the appropriate items(s):
 
1.       If Subscriber is a natural person,
 
A.       Is your net worth (jointly with your spouse, if any), including homes,
home furnishings and automobiles, but excluding the value of your principal
residence, in excess of $1,000,000 (valuing your assets on the basis of their
current fair market value)?
 
Yes_____        No_____

 
B.      Was your individual income for both 2009 and 2010 and your anticipated
individual income for 2011 in excess of $200,000?

 
Yes_____        No____

 
C.      Was your joint income with your spouse for both 2009 and 2010 and your
anticipated individual income for 2011, in excess of $300,000?

 
Yes_____        No_____

 
D.           Are you a director or executive officer of the Company?

 
Yes_____        No_____

 
2.       If Subscriber is a corporation, a limited liability company, a
partnership, an organization described in Section 501(c)(3) of the Internal
Revenue Code or a Massachusetts or similar business trust not formed for the
specific purpose of acquiring the securities offered, are Subscriber’s total
assets in excess of $5,000,000?

 
Yes_____        No_____

 
3.       If Subscriber is a trust, (i) does Subscriber have total assets in
excess of $5,000,000, (ii) were Subscriber formed for a purpose other than the
specific purpose of acquiring the Securities, and (iii) is Subscriber’s purchase
of the Securities directed by a person having such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of the proposed transaction.     (If your answer is ”no” to any
of parts (i), (ii), or (iii) of this paragraph, answer no below.)

 
Yes_____        No_____

 
4.       If Subscriber is an employee benefit plan, within the meaning of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), (i) are
Subscriber’s investment decisions made by a bank, savings and loan association,
insurance company, or registered investment advisor acting as a plan fiduciary
or any other type of “plan fiduciary” as such term is defined in Section 3(21)
of ERISA, (ii) are the total plan assets in excess of $5,000,000, or (iii) if a
self-directed plan, are the investment decisions made solely by persons that are
accredited investors?  (If the answer is “yes” to any of parts (i), (ii), or
(iii) above, answer yes below.)

 
Yes_____        No_____

 
6.       If Subscriber is an entity, are all of the equity owners of the entity
accredited investors, that is, can each equity owner answer “yes” to at least
one of the ques­tions in Sections (a) through (j) above?

 
Yes_____      No_____

 
If this Section 6 is the only section that Subscriber has responded to in the
affirmative, Subscriber must identify each equity owner of the entity either
below or on a separate sheet if necessary and each equity owner must
separately  provide the Company with his or her own fully completed and executed
Accredited Investor Questionnaire in order to demonstrate that each is an
accredited investor in his or her own capacity.
 


 
3

--------------------------------------------------------------------------------

 
 
Equity Owners:                                           What Happened
 


 
 
 
 
The foregoing representation and warranty has been made with the understanding
that the Company is, and will be, relying upon the truth and accuracy of the
representation and warranty herein made in issuing the Securities without having
registered them under the Securities Act or any applicable state securities
laws, and the undersigned agrees that such representation and warranty shall
survive the acquisition of the Securities.
 
IN WITNESS WHEREOF, the undersigned have executed this Accredited Investor
Questionnaire as of the date set forth below, intending to be legally bound
hereby.
 


 
Individuals sign below:




 
 
 
 
Signature of Investor
 
Signature of Joint Investor, if any*
         
What Happened
     
Print Name of Investor
 
Print Name of Joint Investor, if any*
 



*If investment is in joint names, both must sign.


Date:


Corporations, limited liability companies, trusts, partnerships, retirement
plans or retirement accounts and other entities sign below:





____________________________
 (Print Name of Entity)




By: _________________________
 (Signature)





___________________________
 (Print Name and Title of Signatory)




Date:  March 2, 2012
 
 
 
4

--------------------------------------------------------------------------------